Case 1:20-cv-21553-MGC Document 106-3 Entered on FLSD Docket 05/20/2020 Page 1 of 12




                              Ex. B
Case
 Case1:20-cv-21553-MGC
      5:19-cv-01546-JGB-SHK
                        Document
                            Document
                                 106-3150
                                       Entered
                                          Filedon
                                                05/15/20
                                                  FLSD Docket
                                                         Page 05/20/2020
                                                              1 of 11 PagePage
                                                                           ID #:2881
                                                                               2 of 12




                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA
                                    CIVIL MINUTES—GENERAL

     Case No.        EDCV 19-1546 JGB (SHKx)                            Date May 15, 2020
     Title Faour Abdallah Fraihat, et al. v. U.S. Immigration and Customs Enforcement, et al.


     Present: The Honorable          JESUS G. BERNAL, UNITED STATES DISTRICT JUDGE


                    MAYNOR GALVEZ                                        Not Reported
                      Deputy Clerk                                      Court Reporter


        Attorney(s) Present for Plaintiff(s):                Attorney(s) Present for Defendant(s):
                      None Present                                       None Present

     Proceedings:       Order (1) GRANTING Plaintiffs’ Ex Parte Application (Dkt. No. 136);
                        and (2) DENYING Defendants’ Ex Parte Applications to Strike (Dkt.
                        Nos. 141, 148) (IN CHAMBERS)


            Before the Court are: (1) Plaintiffs’ ex parte application for issuance of notice to class
    members of the preliminary injunction order and to obtain information and documents from
    Defendants necessary to monitor compliance with that order, (“Application,” Dkt. No. 136); and
    (2) Defendants’ ex parte applications to strike (“Defendants’ Ex Parte Applications,” Dkt. Nos
    141, 148). The Court held a telephonic hearing on the Application on Tuesday May 5, 2020.
    After considering the papers filed in support of and in opposition to the matters, and the oral
    argument of the parties, the Court GRANTS the Application, as set forth below, and DENIES
    the Defendants’ Ex Parte Applications.

                                                I. BACKGROUND

           On August 19, 2019, Faour Abdallah Fraihat, Marco Montoya Amaya, Raul Alcocer
    Chavez, Jose Segovia Benitez, Hamida Ali, Melvin Murillo Hernandez, Jimmy Sudney, José
    Baca Hernández, Edilberto García Guerrero, Martín Muñoz, Luis Manuel Rodriguez Delgadillo,
    Ruben Darío Mencías Soto, Alex Hernandez, Aristoteles Sanchez Martinez, Sergio Salazar
    Artaga, (“Individual Plaintiffs”), Inland Coalition for Immigrant Justice (“ICIJ”), and Al Otro
    Lado (“Organizational Plaintiffs) (collectively, “Plaintiffs”) filed a putative class action
    complaint for declaratory and injunctive relief. (“Complaint,” Dkt. No. 1 ¶¶ 21-126.) They
    named as Defendants U.S. Immigration and Customs Enforcement (“ICE”), U.S. Department

     Page 1 of 11                       CIVIL MINUTES—GENERAL                  Initials of Deputy Clerk iv
Case
 Case1:20-cv-21553-MGC
      5:19-cv-01546-JGB-SHK
                        Document
                            Document
                                 106-3150
                                       Entered
                                          Filedon
                                                05/15/20
                                                  FLSD Docket
                                                         Page 05/20/2020
                                                              2 of 11 PagePage
                                                                           ID #:2882
                                                                               3 of 12



    of Homeland Security (“DHS”), DHS Acting Secretary Kevin McAleenan, ICE Acting Director
    Matthew T. Albence, ICE Deputy Director Derek N. Brenner, ICE Enforcement and Removal
    Operations (“ERO”) Acting Executive Associate Director Timothy S. Robbins, ERO Assistant
    Director of Custody Management Tae Johnson, ICE Health Service Corps (“IHSC”) Assistant
    Director Stewart D. Smith, ERO Operations Support Assistant Director Jacki Becker Klopp, and
    DHS Senior Official Performing Duties of the Deputy Secretary David P. Pekoske (collectively
    “Defendants”). (Id. ¶¶ 127-36.)

            On April 15, 2020, the Court denied Defendants’ motion to sever and dismiss. (“MTD
    Order,” Dkt. No. 126.) On April 20, 2020, the Court granted Plaintiffs’ emergency motion for
    provisional class certification and motion for preliminary injunction. (“PI Order,” Dkt. No. 132
    (providing further background on Plaintiffs, Defendants, and the history of this action); “Class
    Certification Order,” Dkt. No. 133). The Court certified the following two subclasses under Fed.
    R. Civ. P. 23(b)(2):

            1. Subclass One: All people who are detained in ICE custody who have one or
            more of the Risk Factors placing them at heightened risk of severe illness and
            death upon contracting the COVID-19 virus. The Risk Factors are defined as
            being over the age of 55; being pregnant; or having chronic health conditions,
            including: cardiovascular disease (congestive heart failure, history of myocardial
            infarction, history of cardiac surgery); high blood pressure; chronic respiratory
            disease (asthma, chronic obstructive pulmonary disease including chronic
            bronchitis or emphysema, or other pulmonary diseases); diabetes; cancer; liver
            disease; kidney disease; autoimmune diseases (psoriasis, rheumatoid arthritis,
            systemic lupus erythematosus); severe psychiatric illness; history of
            transplantation; and HIV/AIDS.

            2. Subclass Two: All people who are detained in ICE custody whose disabilities
            place them at heightened risk of severe illness and death upon contacting the
            COVID-19 virus. Covered disabilities include: cardiovascular disease (congestive
            heart failure, history of myocardial infarction, history of cardiac surgery); high
            blood pressure; chronic respiratory disease (asthma, chronic obstructive
            pulmonary disease including chronic bronchitis or emphysema, or other
            pulmonary diseases); diabetes; cancer; liver disease; kidney disease; autoimmune
            diseases (psoriasis, rheumatoid arthritis, systemic lupus erythematosus); severe
            psychiatric illness; history of transplantation; and HIV/AIDS.

    (collectively, “Subclasses”) (Class Certification Order.) The Court also issued a preliminary
    injunction (“Preliminary Injunction”), ordering as follows:

                   Defendants shall provide ICE Field Office Directors with the Risk Factors identified
                    in the Subclass definition;




     Page 2 of 11                         CIVIL MINUTES—GENERAL                    Initials of Deputy Clerk iv
Case
 Case1:20-cv-21553-MGC
      5:19-cv-01546-JGB-SHK
                        Document
                            Document
                                 106-3150
                                       Entered
                                          Filedon
                                                05/15/20
                                                  FLSD Docket
                                                         Page 05/20/2020
                                                              3 of 11 PagePage
                                                                           ID #:2883
                                                                               4 of 12



                   Defendants shall identify and track all ICE detainees with Risk Factors. Most should
                    be identified within ten days of this Order or within five days of their detention,
                    whichever is later;

                   Defendants shall make timely custody determinations for detainees with Risk Factors,
                    per the latest Docket Review Guidance. In making their determinations, Defendants
                    should consider the willingness of detainees with Risk Factors to be released, and
                    offer information on post-release planning, which Plaintiffs may assist in providing;

                   Defendants shall provide necessary training to any staff tasked with identifying
                    detainees with Risk Factors, or delegate that task to trained medical personnel;

                   The above relief shall extend to detainees with Risk Factors regardless of whether
                    they have submitted requests for bond or parole, have petitioned for habeas relief,
                    have requested other relief, or have had such requests denied;

                   Defendants shall promptly issue a performance standard or a supplement to their
                    Pandemic Response Requirements (“Performance Standard”) defining the minimum
                    acceptable detention conditions for detainees with the Risk Factors, regardless of the
                    statutory authority for their detention, to reduce their risk of COVID-19 infection
                    pending individualized determinations or the end of the pandemic;

                   Defendants shall monitor and enforce facility-wide compliance with the Pandemic
                    Response Requirements and the Performance Standard.

    (PI Order at 38-39.)

            Plaintiffs filed the Application on April 24, 2020, four days after the PI and Class
    Certification Orders. (App.) In support of the Application, Plaintiffs attach a proposed notice to
    the Subclasses (“Proposed Notice,” App., Ex. A.), a list of categories of information and
    documents they seek from Defendants, (“Document Request,” App., Ex. B), and the declaration
    of Timothy Fox, (“Fox Declaration,” Dkt. No. 136-1 (attaching email correspondence as
    exhibits).).

            Defendants opposed the Application on April 28, 2020. (“Opposition,” Dkt. No. 139).
    Defendants did not attach any exhibits or declarations. Plaintiffs replied on April 29, 2020,
    (“Reply,” Dkt. No. 140), and included in support of the Reply a declaration and exhibits.
    (“Fleischman Declaration,” Dkt. No. 140-1 (attaching Exhibits A through C).) On April 30,
    2020 Defendants filed an ex parte application to strike Plaintiffs’ new evidence submitted in their
    Reply, (Dkt. No. 141). The Court DENIES this Ex Parte Application.

            A few hours before the May 5, 2020 hearing, Defendants submitted a supplemental
    declaration. (“Hott Declaration,” Dkt. No. 144.) At the hearing, the Court granted Plaintiffs
    leave to respond to the Hott Declaration and ordered the parties to meet and confer and to

     Page 3 of 11                          CIVIL MINUTES—GENERAL                    Initials of Deputy Clerk iv
Case
 Case1:20-cv-21553-MGC
      5:19-cv-01546-JGB-SHK
                        Document
                            Document
                                 106-3150
                                       Entered
                                          Filedon
                                                05/15/20
                                                  FLSD Docket
                                                         Page 05/20/2020
                                                              4 of 11 PagePage
                                                                           ID #:2884
                                                                               5 of 12



    submit a joint filing as to any unresolved issues. (Dkt. No. 145.) On May 8, 2020, Plaintiffs filed
    a response, (“Plaintiffs’ Response,” Dkt. No. 146), and included several declarations in support
    of the Response, (“Fleischman Declaration II,” Dkt. No. 146-1; “Alderman Declaration,” Dkt.
    No. 146-2; “Venters Declaration,” Dkt. No. 146-3). The parties filed their joint statement the
    same day. (“Joint Statement,” Dkt. No. 147 (attaching “Hott Declaration II” as Exhibit 1).)
    Two days later, Defendants filed an ex parte application to strike Plaintiffs’ declarations attached
    in support of their Response to the first Hott Declaration. (Dkt. No. 148.) The next day,
    Plaintiffs opposed Defendants’ second ex parte application. (Dkt. No. 149.) The Court also
    DENIES Defendants’ second Ex Parte Application.

            The Court ADMONISHES all Counsel to refrain from submitting ex parte applications
    and from submitting unsolicited or tardy supplemental declarations without adequate notice to
    opposing counsel. For example, Defendants have twice ambushed Plaintiffs—and the Court—
    just hours before a hearing with new policy documents or declarations. In the future, Counsel is
    ORDERED to submit any supplements at least 24 hours before a scheduled hearing, and to
    provide opposing counsel with another 24 hours’ oral and electronic notice of the supplement.
    The Court emphasizes that any document or argument not filed pursuant to Court order or
    regular notice procedures, for example a supplement or ex parte application, must include the
    L.R. 7-19.1 declaration under oath and be supported by good cause. Failure to comply with these
    requirements will result in sanctions.

                                          II. LEGAL STANDARD

             A Rule 23(b)(2) class is considered “mandatory,” as “[t]he Rule provides no
    opportunity for . . . (b)(2) class members to opt out, and does not even oblige the District Court
    to afford them notice of the action.” Wal–Mart Stores, Inc. v. Dukes, 131 S. Ct. 2541, 2558
    (2011). Nevertheless, notice may be appropriate depending on the circumstances. See Fed. R.
    Civ. P. 23(c)(2)(A) (“For any class certified under Rule [23(b)(2)], the court may direct
    appropriate notice to the class.”); Lilly v. Jamba Juice Co., 2015 WL 1248027, at *8 (N.D. Cal.
    Mar. 18, 2015) (“Courts typically require less notice in Rule 23(b)(2) actions, as their outcomes
    do not truly bind class members”).

             Courts have inherent authority to monitor and enforce their prior orders. See Shillitani
    v. United States, 384 U.S. 364, 370 (1966). That authority extends to allowing post judgment
    discovery to aid the court in determining whether a party has complied with the order. See
    Richmark Corp. v. Timber Falling Consultants, Inc., 937 F.2d 1444, 1449 (9th Cir. 1991). A
    district court “should give careful attention to a request for discovery to establish noncompliance
    with one of its judgments.” California Dep’t of Soc. Servs. v. Leavitt, 523 F.3d 1025, 1033 (9th
    Cir. 2008); Hallett v. Morgan, 296 F.3d 732, 740 (9th Cir. 2002) (concluding failure to allow
    discovery regarding noncompliance was not an abuse of discretion, after a two-week evidentiary
    hearing on compliance, because the material subject to the request was minimally relevant).

    //
    //

     Page 4 of 11                      CIVIL MINUTES—GENERAL                     Initials of Deputy Clerk iv
Case
 Case1:20-cv-21553-MGC
      5:19-cv-01546-JGB-SHK
                        Document
                            Document
                                 106-3150
                                       Entered
                                          Filedon
                                                05/15/20
                                                  FLSD Docket
                                                         Page 05/20/2020
                                                              5 of 11 PagePage
                                                                           ID #:2885
                                                                               6 of 12



                                              III. DISCUSSION

            Plaintiffs request issuance of the Class Notice to the class members informing them of the
    PI Order requirements, and they seek information and documents from Defendants necessary to
    monitor compliance with the PI Order. (App. at 2-3; Class Notice; Document Request.) In light
    of the exigent circumstances of the COVID-19 pandemic and the interest of class members in
    being informed of the action, the Court GRANTS the Application.

    A. Class Notice

            While rigorous class notice is certainly not required for the Rule 23(b)(2) subclasses, it is
    equally clear that the Court has broad discretion to order an “appropriate” level of notice for
    members of the Subclasses. Fed. R. Civ. P. 23(c)(2)(A). Although “notice seems to be favored”
    under Rule 23(c)(2)(A), a court should “decide against requiring notice if the court determines
    that the benefits of notice are outweighed by the risk that notice costs may deter the pursuit of
    class relief.” 5 Moore’s Federal Practice - Civil § 23.100 (2020). Here, the costs of notice will
    not deter the pursuit of class relief, and the burdens and costs involved are negligible. The
    Subclass Members are a captive population with whom Defendants may readily communicate,
    for example by posting notice in designated common areas of detention facilities. Oppenheimer
    Fund, Inc. v. Sanders, 437 U.S. 340, 358–359 (1978) (holding cost of notice may incur to
    defendant, if it is insubstantial); Barahona-Gomez v. Reno, 167 F.3d 1228, 1236–1237 (9th Cir.
    1999) (holding the district court did not err in ordering the defendant INS to provide notice to
    class, because INS was uniquely positioned to ascertain class membership and could easily attach
    notice to other distributions). As a result, the Court finds it is appropriate to require Defendants
    to provide Subclass Members with notice of the action, as detailed in the Conclusion below.

    B. Document Request

            Limited but regular document production is needed in this case to ensure that Defendants
    comply with the requirements of the Preliminary Injunction. When the Court issued the
    Preliminary Injunction on April 20, 2020, ICE reported 124 confirmed detainees cases of
    COVID-19 across twenty-five facilities. (PI Order at 6.) Today, ICE reports 986 detainee cases
    across more than forty facilities.1 In its PI Order, the Court detailed Defendants’ lethargic
    response to the COVID-19 pandemic. In light of the exploding number of detainees testing
    positive, the Court is concerned that Defendants continue to slow walk their systemwide
    pandemic response. The documents requested by Plaintiffs are necessary to ascertain
    Defendants’ level of compliance.

            The Court is underwhelmed with the amount of information regarding compliance—
    which is to say, virtually no information beyond conclusory assurances—provided by Defendants
    in the Opposition. Opp’n at 2 (“ICE is implementing procedures pursuant to the PI Order that

            1
            ICE Guidance on COVID-19, U.S. Immigration and Customs Enforcement,
    https://www.ice.gov/coronavirus

     Page 5 of 11                      CIVIL MINUTES—GENERAL                     Initials of Deputy Clerk iv
Case
 Case1:20-cv-21553-MGC
      5:19-cv-01546-JGB-SHK
                        Document
                            Document
                                 106-3150
                                       Entered
                                          Filedon
                                                05/15/20
                                                  FLSD Docket
                                                         Page 05/20/2020
                                                              6 of 11 PagePage
                                                                           ID #:2886
                                                                               7 of 12



    benefit all class members.”) Defendants’ cavalier approach to the Preliminary Injunction is
    disturbing. So is their argument the Court did not order “immediate” action or compliance, so
    no proof of compliance is or can be required at this time. (Opp’n at 3.) Defendants’ stance on
    compliance ignores the acute threat posed by COVID-19 to the Subclasses and that their
    response to date has been lackadaisical and likely objectively deliberately indifferent. (PI Order at
    31-32.) The Court imposed a strict timeline of ten days for ICE to identify and begin tracking
    nearly all Subclass Members, required “timely” custody determinations, and commanded
    “prompt” issuance of a Performance Standard or Pandemic Response Requirements (“PRR”)
    supplement. Certain aspects of the Preliminary Injunction specified no timeline and so were
    intended to have immediate or near-immediate effect, for example, that Defendants expand the
    categories of individuals eligible for custody determinations under the Docket Review Guidance.
    (Id. at 38-39.)

             Even after Defendants’ supplemental filings, the Court has little difficulty finding
    Defendants are not complying with multiple aspects of the Preliminary Injunction. For example,
    Defendants have completely ignored the Court’s order to develop a Performance Standard or
    supplement to the PRR with more detailed minimum requirements for the detention of
    individuals with Risk Factors.2 (See Joint Response at 21-22.) Similarly, Defendants state that
    the Court “did not order Defendants to track anything” concerning monitoring and enforcement
    of detention standards or the PRR. (Id. at 23.) That is not correct. The Preliminary Injunction
    orders Defendants to “monitor and enforce facility-wide compliance with the [PRR].” (PI Order
    at 38-39.) Defendants’ nonsensical position appears to be that they can monitor and enforce the
    PRR by utilizing pre-pandemic annual compliance mechanisms not updated to reflect the PRR,
    (Hott Decl. II), or that they can monitor and enforce the PRR without also “tracking” their
    efforts to do the same. These responses provide ample basis for the Court to require proof of
    compliance beyond the conclusory Hott Declarations.


            2
               The PRR leave excessive wiggle room for facilities when it comes to Subclass Members.
    Although the PRR purport to mandate the CDC “Interim Guidance,” it is not clear what
    facilities are to understand by this now mandatory “guidance,” which itself provides only vague
    protections to Subclass Members. Three examples come to mind. First, the CDC Interim
    Guidance provides only that higher risk individuals “ideally . . . should not” be cohorted with
    other infected individuals and that if this is “unavoidable, then all possible accommodations,”
    should be provided. (See PI Order at 7.) A facility might read this and conclude that Subclass
    members who are not sick can be cohorted in an infected unit, with unspecified accommodations.
    Second, the Interim Guidance suggests changing the work duties of detention facility staff with
    Risk Factors, but does not suggest the same for at risk detainees who work within the facility.
    Finally, the Interim Guidance takes as a given but does not appear to explicitly require immediate
    identification and protection of detainees with Risk Factors. Risk Factor screening is only
    mentioned after a detainee has become symptomatic. (Interim Guidance at 23.) To restate what
    should by now be obvious, these gaps are very likely to result in unconstitutional conditions of
    confinement for Subclass Members who remain detained. For this reason, the Court ordered
    Defendants to provide a more concrete standard to protect Subclass Members.

     Page 6 of 11                      CIVIL MINUTES—GENERAL                     Initials of Deputy Clerk iv
Case
 Case1:20-cv-21553-MGC
      5:19-cv-01546-JGB-SHK
                        Document
                            Document
                                 106-3150
                                       Entered
                                          Filedon
                                                05/15/20
                                                  FLSD Docket
                                                         Page 05/20/2020
                                                              7 of 11 PagePage
                                                                           ID #:2887
                                                                               8 of 12



           Defendants repeatedly argue that Plaintiffs fail to establish discovery concerning
    compliance is warranted, because they fail to raise a “significant question” regarding compliance.
    (Opp’n at 3 (citing Leavitt, 523 F.3d at 1034).) Yet, as the Court has observed, Defendants’ own
    statements raise significant questions. Moreover, as Leavitt makes clear, the standard for
    allowing discovery is permissive:

            When considering whether to permit discovery prior to resolution of [a motion to
            enforce a judgment], the kind and amount of evidence of noncompliance required
            to justify discovery is, necessarily, considerably less than that needed to show
            actual noncompliance.

    Leavitt, 523 F.3d 1025, 1034 (9th Cir. 2008). Plaintiffs’ declarations satisfy this standard. (See
    Fleischman Decl., Fleischman Decl. II.)

            The Court also rejects Defendants’ contention that there is not “good cause” to allow
    discovery prior to the Rule 26(f) conference. (Opp’n at 4 (citing Am. LegalNet, Inc. v. Davis,
    673 F. Supp. 2d 1063, 1067 (C.D. Cal. 2009).) Although a preliminary injunction has been
    issued, the Court noted it will endure as long as COVID-19 poses a substantial threat of harm to
    the Subclasses and that the parties could apply to modify the order. (PI Order at 39.) The need
    for rapid information exchange is illustrated by Defendants’ slow response to date and the
    vicissitudes of the pandemic. Finally, the request is not unreasonably far in advance of the Rule
    26(f) conference, as the Court recently ruled on Defendants’ motion to dismiss and ordinary
    discovery may begin shortly.

            Defendants did not initially object to the scope of the information requested or quarrel
    with the content of the Document Request, which includes a list of eight categories of
    information and a production schedule. (App. at 3; Document Request.) The Court has
    reviewed the Joint Statement and Defendants’ objections to each category of information. The
    Court finds the document production ordered below is proportional to the needs of this case and
    will not impose any undue burden on Defendants.

    //
    //
    //
    //
    //
    //
    //
    //
    //
    //
    //
    //
    //

     Page 7 of 11                      CIVIL MINUTES—GENERAL                     Initials of Deputy Clerk iv
Case
 Case1:20-cv-21553-MGC
      5:19-cv-01546-JGB-SHK
                        Document
                            Document
                                 106-3150
                                       Entered
                                          Filedon
                                                05/15/20
                                                  FLSD Docket
                                                         Page 05/20/2020
                                                              8 of 11 PagePage
                                                                           ID #:2888
                                                                               9 of 12



                                               IV. CONCLUSION

           The Court DENIES Defendants’ ex parte applications to strike. (Dkt. Nos. 141, 148).
    The Court GRANTS Plaintiffs’ application for class notice and to obtain information to monitor
    compliance.

            The Court ORDERS Defendants to provide Subclass Members with Notice as follows:

                    1. Regarding the form and method of Notice:

                          o Defendants shall translate the Notice into Spanish, and Plaintiffs will
                            provide translations in eight languages, which Defendants may verify and
                            which Defendants shall post within four days of receipt;

                          o Defendants shall post the Notice in common areas of each dormitory and
                            in law libraries for the duration of the Preliminary Injunction. Copies of
                            the Preliminary Injunction and Class Certification Orders shall be available
                            in law libraries;

                          o Defendants shall provide written notice in the appropriate language to
                            detainees who are unable to access common areas for at least four hours a
                            day, whether due to segregation, quarantine, or medical isolation. Such
                            notice shall also be provided to the newly detained, and shall be refreshed
                            in the event of transfer. Defendants shall accommodate individuals who
                            are blind and low vision, or who otherwise have difficulty reading the
                            notice;

                          o Defendants shall add two phone numbers provided by Plaintiffs to a pro
                            bono platform at all detention facilities which will permit free, confidential
                            access, with passive acceptance only. For individuals who are hard of
                            hearing or who are deaf, Defendants shall provide Video Relay Service
                            and/or Teletypewriters.

                    2. Regarding content:

                          o The Notice is approved as written, but shall be modified to include
                            information regarding the free call platform and shall advise detainees3 of
                            how to inform ICE, facility medical staff, and/or Class Counsel that they
                            have risk factors, which are not always reflected in ICE’s medical records.


            3
              The parties agree that Class Counsel may provide the names of individuals to ICE, to
    the extent they learn of detained individuals with risk factors who have not yet been identified by
    the facilities or by ICE.

     Page 8 of 11                           CIVIL MINUTES—GENERAL                  Initials of Deputy Clerk iv
Case
Case 1:20-cv-21553-MGC
     5:19-cv-01546-JGB-SHK
                        Document
                            Document
                                 106-3150Entered
                                           Filed 05/15/20
                                                 on FLSD Docket
                                                          Page 905/20/2020
                                                                 of 11 PagePage
                                                                           ID #:2889
                                                                                10 of
                                         12


   The Court ORDERS Defendants to provide the following records to Plaintiffs’ Counsel:

                   1. A spreadsheet listing all ICE facilities, the number of individuals held at each
                      facility, the number of beds available to ICE at that facility, and the field office
                      responsible for that facility;

                   2. Documents showing whether and when Defendants informed all field office
                      directors (“FODs”) of all of the steps required by the Preliminary Injunction
                      order, and the substance and date of those communications.

                          o This includes documents advising FODs what the Risk Factors are, any
                            guidance as to these or other factors weighed in custody determinations,
                            the procedures for custody determinations, the titles or positions of
                            individuals who make the determinations, and any future updates or
                            supplements regarding custody determinations or compliance with the
                            Preliminary Injunction;

                   3. On a biweekly basis, the following information about “current detainees”—those
                      in custody for at least five days as of April 30, 2020—determined to have a Risk
                      Factor:

                          o A spreadsheet with the following fields: name, alien number, detention
                            facility, custody status (detained/released in the United States), alleged
                            basis for detention, and the Risk Factor identified,4 for each Subclass
                            Member;

                          o If the individual has been hospitalized or deported, this information should
                            also be reflected in the spreadsheet;




           4
            The Court finds it would not be burdensome to include these last two fields.
   Defendants argue that they cannot provide a field with the name or type of Risk Factor for each
   Subclass Member identified because “this would require manual review of the medical records
   for thousands of detainees.” (Joint Response at 14.) But that is exactly the review process they
   already purport to be conducting to comply with this Court’s Preliminary Injunction and
   pursuant to their own Docket Review Guidance. If compiling information for the Risk Factor
   field would delay the production of the first spreadsheet, Defendants may wait until the second
   biweekly production to include that field in the spreadsheets. Defendants provide no reason they
   cannot readily compile the alleged statutory basis for each Subclass Member’s detention. (Id.)
   Accordingly, the alleged basis for detention field shall be included in all spreadsheets. The field
   must reveal whether Defendants allege the Subclass Member is detained pursuant to 8 U.S.C. §
   1226(c).

    Page 9 of 11                           CIVIL MINUTES—GENERAL                      Initials of Deputy Clerk iv
Case
   Case
     1:20-cv-21553-MGC
        5:19-cv-01546-JGB-SHK
                        Document
                              Document
                                 106-3 Entered
                                        150 Filed
                                               on 05/15/20
                                                  FLSD Docket
                                                           Page
                                                              05/20/2020
                                                                10 of 11 Page
                                                                          PageID
                                                                               11 of
                                      #:2890
                                        12


                 4. The same information on a biweekly basis as in item three (3), but for “future
                    detainees”—those who have been in ICE custody for less than five days as of
                    April 30, 2020, or who were not in custody as of that date;

                 5. A document disclosing which Subclass Members have been released in the United
                    States pursuant to custody determinations for each two-week period, and the
                    conditions of their release;

                 6. A list of the titles and level of medical training of personnel making risk factor
                    determinations for each facility;

                 7. Records showing the extent of compliance with the order to issue a new
                    Performance Standard or supplement for individuals with Risk Factors;

                 8. Records regarding monitoring and enforcement of facility-wide compliance with
                    the PRR and subsequent Performance Standard, including:

                         o Positions and titles of individuals, including contractors, tasked with
                           monitoring and ensuring compliance with the PRR;

                         o Documents illustrating whether, since March 11, 2020, any facility has
                           been or will be subject to noticed or un-noticed in-person inspections,5
                           what forms or documents have been or will be used in connection with
                           this, and the consequences if a facility is determined not to be in
                           compliance with the PRR and the Performance Standard;

                         o On a biweekly basis, updates to the above documents, as well as reports
                           generated from inspections;

                 9. Miscellaneous records referenced in the Joint Statement:

                         o The ICE-generated list of individuals 55 years and older6;

                         o A document clarifying how many of the 4,409 noncitizens with risk
                           factors, (see Hott Declaration), were identified after the Court’s April 20,
                           2020 Preliminary Injunction;




           5
               (See Hott Decl. II ¶ 10.)
           6
            (Joint Statement at 13 (“Defendants have stated that they have prepared a report
   identifying all detained individuals who are 55 years old or older.”).)


    Page 10 of 11                          CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk iv
Case
   Case
     1:20-cv-21553-MGC
        5:19-cv-01546-JGB-SHK
                        Document
                              Document
                                 106-3 Entered
                                        150 Filed
                                               on 05/15/20
                                                  FLSD Docket
                                                           Page
                                                              05/20/2020
                                                                11 of 11 Page
                                                                          PageID
                                                                               12 of
                                      #:2891
                                        12


                     o The messages referenced in paragraph 13 of the Hott Declaration7;

          The Court DIRECTS the parties to meet and confer and to provide a protective order for
   the Court’s approval by May 25, 2020. The Court ORDERS Defendants to provide the
   referenced non-electronic8 records to Plaintiffs’ Counsel immediately. Other records shall be
   produced one week after entry of the protective order, and every two weeks after that, until the
   Court directs otherwise.


   IT IS SO ORDERED.




           7
             (Joint Statement at 9 (“ICE will produce the broadcast message that ICE ERO sent to
   all FODs and Deputy Field Office Directors (“DFOD”) on April 26, 2020, entitled, Detained
   Docket Review Pursuant to the Nationwide Preliminary Injunction in Fraihat v. ICE, --- F. Supp.
   3d ---, 2020 WL 1932570 (Apr. 20, 2020), directing them to identify and track subclass members
   by April 29, 2020.”).)
           8
            (Joint Statement at 23 (mentioning “communications concerning the PI Order sent on
   April 26 and 28”).)

    Page 11 of 11                    CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk iv
